—Order, Supreme Court, Bronx County (George Friedman, J.), entered January 31, 2001, which, in an action for personal injuries and wrongful death, granted defendants-respondents’ motions for summary judgment dismissing the complaint and all cross claims against them, unanimously affirmed, without costs.
As the motion court held, even if the grocery deliveryman, Martinez, were to be considered an employee of either of the moving defendants, the record establishes that he was on a personal errand when his vehicle struck plaintiffs decedent, neither making nor returning from a delivery. Therefore, the moving defendants cannot be held liable on the theory of respondeat superior (see, Lundberg v State of New York, 25 NY2d 467, 471; Matter of Marks v Gray, 251 NY 90, 93; Davis v City of New York, 226 AD2d 271, lv denied 88 NY2d 815). Concur— Nardelli, J. P., Tom, Ellerin, Buckley and Marlow, JJ.